1 Reported in 268 N.W. 195.
Respondent moves the court to strike from its files appellant's brief as wholly unfit and defamatory, and to dismiss the appeal on the ground that there is no settled case.
The motion to strike the brief as unfit and defamatory is granted, and the clerk is directed to return all the copies thereof filed in this court to appellant.
The appeal is from the judgment in favor of respondent for expert fees allowed and taxed against appellant. The printed record purports to contain the judgment roll, and a return to this court of the judgment roll will be sufficient to raise the question of the proper allowance of expert fees. The motion to dismiss the appeal is denied, and appellant is given 40 days within which to serve and file a proper brief. *Page 652